Title: From George Washington to Robert Dinwiddie, 18 May 1754
From: Washington, George
To: Dinwiddie, Robert



Gt xing of Yaughyaughgani [Pa.]May 18th 1754
Honble Sir

I receiv’d your Honour’s favour by Mr Ward, who arrivd here last Night just as two Indians from the Ohio Did—Which Indian’s contradict the Report of the French having receivd reinforcements, thô they agree that 800 Men are very shortly expected: those that are there, are busily employd in Erecting the Fort which they have remov’d to the point I recommended for the Countrys use, whose Walls they have now made two fathom thick, and have raizd it Breast high.
They are daily sending Scouts out, some of which, abt 5 days ago was seen within 6 or 7 Miles of our Camp; but as I did not receive timely Notice of it, they have escap’d, unless they have fallen in with a party I sent out abt 8 Days ago to Red Stone, to Reconnoitre the Country thereabouts, and to get Intelligence of the motions of the French.
It is imagin’d the Half King will be here in two or three Days; but to hurry him, I have sent the Indian that came up with Mr

Ward, with a short speech acquainting him with my desire of his coming as expeditiously as possible to receive the speech which your Honour sent by Mr Ward and that Colo. Fry wrote me I was to deliver: when he arrives I will endeavour to send him on to meet your Honour at Winchester.
These Indians, and all the Trader’s that I have been able to get any information from of late, agree that it is almost impracticable to open a Road, that a Waggon can pass from this to Red Stone Ck: but most of them assure me, that (except one place) Water Carriage may be had down this River, which will be a most advantageous discovery if it proves so—as it will save 40 Miles Land Carriage over almost impassible Roads & Mountns.
The Water is now so high, that we cannot possible cross over with our Men, which likewise secures us from any imediate attacks of the Enemy: therefore, I have Resolv’d to go down the River to this Fall, which is at the Turkey foot: to inform myself concerning the Nature and difficulty attending this Fall; in order thereto, I have provided a Canoe, and shall with an Officer and 5 Men set out upon this discovery to morrow Morning.
Captn Trents Men, who by their refractory Behaviour did oblige me to seperate them from the other Soldiers, has now left the new Store and dispersd contrary to my positive order’s till they receiv’d your Honour’s Commands—As I shall have frequent communications with the Indians which is of no Effect witht Wampum, I hope your Honour will order some to be sent—indeed, we ought to have Shirts and many other things of this sort, which is always expected by every Indian that brings a message or good report. Also the Cheifs, who visit, & converse in Council look for it: if it would not be thought too bold in me, I would recommend some of the Treaty Goods being sent for that purpose with, or after Colo. Fry: this is the method the French pursue, and a trifle judiciously bestow’d, and in season may turn to our advantage[.] If I find this River Navigable I am convinced it cannot but be agreeable to yr Honour building Canoes in order to convey our Artillery down; as the Roads to this place are made as good as it can be, having spent much time & great Labour upon it I believe Waggons may travel now with 15 or 1800 wt in them by doubling at one or two pinches only. I am Yr Honour’s most Obt Hble Serv.

Go: Washington

